—. Appeal by defendant from a judgment of the County Court, Nassau County (Baker, J.), rendered April 1, 1981, convicting him of robbery in the second degree, upon his plea of guilty, and imposing sentence. Judgment affirmed. We have reviewed the record and agree with defendant’s counsel that there are no meritorious grounds which could be raised on this appeal. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738; People v Pearson, 62 AD2d 1043; People v Foster, 58 AD2d 814; cf. People v Gonzalez, 47 NY2d 606). Damiani, J. P., O’Connor, Thompson and Niehoff, JJ., concur.